DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/23/2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 9/23/2021.
The specification was received on 12/23/2021. This specification is acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 and 12/21/2021 was filed after the mailing date of the Non-Final Rejection on 9/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding claim 12, Examiner is unclear regarding how the first material is more resilient than the second material because according to paragraphs 0058 and 0059, stainless steel can be one of the options for the first material and silicone can be one of the options for the second material. By nature, stainless steel is more rigid compared to silicone. Therefore the first material will not be more resilient than the second material as claimed in claim 12. For examination purposes, examiner construes that if the prior art teaches the first material and the second material to be one of the materials disclosed in the original disclosure then examiner construes to meet the claimed limitation of claim 12.

Regarding claim 13, the term “about” renders the claim indefinite because examiner is unclear regarding whether the term “about” refers to encompass or all sides of the distal end or somewhere near but not necessarily at the location where distal end is present. According to the figures and drawings, the septum housing do not extend along the entire length of the septum therefore, the septum housing do not touch or surround the distal end of the septum. See figure 1A below where septum housing 16 do not reach or surround the distal end “E” of the septum. For examination purposes, examiner construes the term “about” as being either near the distal end (similar to how element 16 is near but not at the same level as “E” in figure 1A below) or encompassing/touching the distal end of the septum.

    PNG
    media_image1.png
    643
    418
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675 A1) in view of Haindl et al. (DE 3834600, English translation is being referred for the specification) and further in view of Christensen et al. (US 2003/0208165 A1).

a catheter adapter (device shown in figure 11, element 220 in figure 13 except for elements 22 and 30), wherein the catheter adapter (220, device shown in figure 11) comprises a distal end (end of element 220 comprising element 22, similarly end of device shown in figure 11 comprising element 22), a proximal end (end of element 220 opposite to element 22, similarly end of device shown in figure 11 opposite to element 22), an inner wall (inner wall of 220 extending between the end comprising element 22 and an end opposite to element 22, similarly inner wall of device shown in figure 11) extending between the distal end and the proximal end, a lumen (hollow portion inside element 220 comprising element 210, hollow portion inside the device shown in figure 11) formed by the inner wall, and a side port (see “S” in figure 12 below); 
a septum housing 40, 240 disposed within the lumen (hollow portion inside element 220 comprising element 210, hollow portion inside the device shown in figure 11) of the catheter adapter (220, figure 11), 
a septum 274, 10 at least partially disposed within the septum housing 40, 240 and proximal (at least a portion of elements 274, 10 is located proximal) to the side port (see “S” in figure 12 below), wherein the septum 10, 274 is configured to at least substantially seal the lumen (hollow portion inside element 220 comprising element 210, hollow portion inside the device shown in figure 11). Cindrich is silent regarding wherein the inner wall comprises a groove or opening; wherein the septum housing comprises one or more protrusions on a distal end of the septum housing, wherein in response to the septum housing being inserted into the distal end of the catheter adapter, the one or more protrusions are biased inwardly, wherein in response to the one or more protrusions being further inserted into the distal end of the catheter adapter and aligning 
However, Haindl discloses a design of an puncturing and introduction device (figure 7) wherein the inner wall (inner wall of element “I” in figure 7 below) comprises a groove or opening (see “G” in figure 7 below); wherein the septum housing 230 comprises one or more protrusions 240, wherein in response to the septum housing being inserted into the distal end of the catheter adapter (see “I” in figure 7 below), the one or more protrusions 240 are biased inwardly (page 6, lines 18-21, 33-35), wherein in response to the one or more protrusions 240 being further inserted into the distal end and aligning with the groove or opening (see “G” in figure 7 below), the one or more protrusions 240 move resiliently outward (due to larger diameter, element 240 will be moving outward in order to achieve snap fit) such that the one or more protrusions 240 are retained in the groove or opening (see “G” in figure 7 below) for the purpose of using an alternative well-known connection means to securely hold the septum housing within catheter adapter (page 6, lines 18-21, 33-35).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the septum housing and the catheter adapter of Cindrich to incorporate wherein the inner wall comprises a groove or opening; wherein the septum housing comprises one or more protrusions, wherein in response to the septum housing being inserted into the distal end of the catheter adapter, the one or more protrusions are biased inwardly, wherein in response to the one or more protrusions being further inserted into the distal end and aligning with the groove or opening, the one or more protrusions move resiliently outward such that the one or more protrusions are retained in the groove or opening as taught by Haindl for the purpose of using an alternative well-known connection means to securely hold the septum housing (which is septum housing in a 
According to Haindl, the connection requires the surface of the septum housing to touch the catheter adapter. Therefore, one of ordinary skill in the art when modifying the septum housing connection with the catheter adapter of Cindrich will place the connection where the septum housing touches the catheter adapter. Thus, in figure 11 of Cindrich, one of ordinary skill in the art will be providing protrusion in distal end of the septum housing 40 since distal end of the septum touches the catheter assembly. In figure 13 of Cindrich, the proximal and distal ends of the septum housing 240 is touching the catheter assembly therefore, one of ordinary skill in the art would be motivated to either place the connection at the both locations where the surface of the septum housing 240 touches the catheter assembly or at one of these two locations. However, one will be motivated to place at the distal end of the septum housing 240 because in Haindl, the protrusion is located towards the distal portion.
Cindrich and Haindl are further silent regarding wherein the septum housing is secured to the inner wall by bonding between the one or more protrusions and the inner wall; wherein the bonding comprises laser or ultrasonic welding.
However, Christensen teaches a design of a luer access connector (figure 1) wherein the septum housing 12 (figure 2) is secured to the inner wall (inner wall of element 19) by bonding between the one or more protrusions (see “P” in figure 2 below) and the inner wall; wherein the bonding comprises laser or ultrasonic welding (paragraph 0094, lines 17-25) for the purpose of permanently securing the septum housing to the inner wall (paragraph 0094, lines 17-25).
Therefore, it would have been prima facie obvious to modify the connection between the one or more protrusions and inner wall of Cindrich/Haindl to incorporate wherein the septum housing is secured to the inner wall by bonding between the one or 

    PNG
    media_image2.png
    279
    700
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    586
    855
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    748
    516
    media_image4.png
    Greyscale


Regarding claim 7, Cindrich discloses wherein an exterior of the catheter adapter comprises a safety mechanism engagement feature (see “SE” in figure 12 above), wherein the safety mechanism engagement feature (see “SE” in figure 12 above) includes a groove (“SE” in figure 12 above is a groove) configured to couple with a V-clip (if appropriate dimensioned V-clip is inserted into “SE” in figure 12 above then element “SE” in figure 12 above is configured to engages at least frictionally with V-clip). Cindrich is silent regarding wherein the groove or opening is an opening and wherein the groove is spaced apart from the opening.
However, Haindl teaches wherein the groove or opening (see “G” in figure 7 above) is an opening (element “G” in figure 7 above is opening in the inner wall although 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the catheter adapter to incorporate wherein the groove or opening is an opening as taught by Haindl for the purpose of using an alternative well-known connection means to securely hold the plug housing within catheter adapter (page 6, lines 18-21, 33-35).
Examiner further construes that Cindrich modified in Haindl will also result in having wherein the groove is spaced apart from the opening because the opening is located internally and the groove is located externally when Cindrich is modified in view of Haindl.

Regarding claim 9, Cindrich discloses wherein the septum 10, 274 and the septum housing 40, 240 are disposed proximal to the side port (see “S” in figure 12 above, according to figure 14 below, side port is construed to be at the location indicated by “O”).

    PNG
    media_image5.png
    270
    790
    media_image5.png
    Greyscale




Regarding claim 11, Cindrich discloses wherein the septum 10 comprises a distal piece 60 (figure 11) and a proximal piece 50 proximate the distal piece 60.

Regarding claim 13, Cindrich discloses wherein the septum housing 240 is disposed around a distal end 260 of the septum 274.

Regarding claim 14, Cindrich discloses wherein the distal end (end of element 60) of the septum 10 is not disposed (figure 11) within the septum housing 40.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675 A1) in view of Haindl et al. (DE 3834600) in view of Christensen et al. (US 2003/0208165 A1) and further in view of Morrissey et al. (US 2010/0204652 A1).
Regarding claim 12, Cindrich/Haindl/Christensen (hereinafter referred as “modified Cindrich”) discloses the claimed invention substantially as claimed, as set forth above in claim 5. Cindrich further discloses the septum 10 comprising a second material (paragraph 0056, lines 17-20) but is silent regarding the septum housing further comprising a first material and wherein the first material is more resilient than the second material.
However, Morrissey teaches a design of a cannula insertion device wherein the septum housing further comprises a first material (paragraph 0116) for the purpose of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the septum housing of modified Cindrich to incorporate wherein the septum housing further comprises a first material as taught by Morrissey for the purpose of providing a well-known material of the septum housing that can be used in manufacturing the septum housing (paragraph 0116). Examiner further construes that the modified Cindrich in view of Morrissey will result a modified catheter assembly comprising a septum made of material such as Silicone and the septum housing made of polypropylene. These are the same materials that are used by the applicant therefore, examiner construes that modified catheter assembly will have the first material more resilient than the second material.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cindrich (US 2010/0168675 A1) in view of Haindl et al. (DE 3834600) in view of Christensen et al. (US 2003/0208165 A1) and further in view of Rosenbluth et al. (US 5,007,898).
Regarding claim 15, modified Cindrich discloses the claimed invention substantially as claimed as set forth above in claim 5. Cindrich further discloses wherein the distal end of the septum 10 is secured within the lumen of the catheter adapter (device shown in figure 11) by a connection means (paragraph 0052). However, modified Cindrich is silent regarding the connection means being friction fit. One of ordinary skill in the art could construe that absence of any connections means would refer to friction fit.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the connection means of modified Cindrich to incorporate a friction means as taught by Rosenbluth for the purpose of using a well-known connection means (column 9, lines 39-42).

Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the arguments do not apply in view of the present rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783